the Judges pronounced their opinions.
Judge Brooke.
The general rule, that all persons interested in the division of the same subject ought to be parties in a suit brought by one or more of them, does pot apply to the present case: the division here could not be made at one and the same time, in pursuance of the will of the testator, but at the several periods when any one or more of his children should separate from the family with the consent of the mother; nor will I, after a division has been made, as to one or more of the children, without complaint on their part, presume that they *51are diosatisfied, or have received an unequal share. A contrary rule, in the present case, would tend to harass the persons interested by a multiplicity of suits; inasmuch as, under its operation, they would all be made parties whenever any one of the children separated from tile family, and claimed its share under the will. For these reasons, and because all parties appear to have acquiesced in, and consented to, a division of the estate into six equal parts, according to the number of children, (without deciding on the effect of tile words, “ child’s pari,” in the will, which, probably, would have produced a different rule of division from the one adopted by the parties,) I am of opinion the decree of the chancellor is' aorrect, and ought to be affirmed.
Judges Coalter and .Roane were of the same opi~ alón»
Decree unanimously affirmed.